Order entered May 31, 2016




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-16-00141-CR

                               EX PARTE ROBERT J. CRIDER II

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-84506-08

                                            ORDER
       We GRANT IN PART appellant’s May 26, 2016 motion to vacate and reconsider and

order the following relief.

       We VACATE the Court’s May 24, 2016 order, and we remove this case from

submission. We extend the time to file appellant’s brief to June 14, 2016. The time to file the

State’s brief is extended until June 28, 2016. If any party does not file its brief by the date

specified, the appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1. The

appeal will be submitted in due course after the briefing deadlines have expired. All other

requested relief is DENIED.

       We DIRECT the Clerk to send copies of this order to Robert J. Crider II and to the

Collin County District Attorney’s Office.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE